Citation Nr: 0619694	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for compound fracture of 
the left tibia, with damage to muscle group XII, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had verified active duty, including from May 1959 
to September 1964 and from February 1975 to February 1981, 
with over 21 years of total active service.  He is the 
recipient of the Purple Heart Medal and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The Board upheld the March 
2002 rating decision in a July 2005 decision.  The veteran 
thereafter appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court) and, in a March 2006 
Order, the Court granted the veteran's and the Secretary of 
VA's (the parties) March 2006 Joint Motion for Remand.  
Therefore, pursuant to such Motion, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required.

The Board notes that, in June 2005, the veteran's 
representative submitted a claim requesting revision of an 
August 1981 rating decision on the basis of clear and 
unmistakable error (CUE) pursuant to 38 C.F.R. § 3.105(b).  
This issue is referred to the RO for appropriate action.


REMAND

In the parties' Joint Motion for Remand, it was noted that 
the medical evidence of record revealed that the veteran had 
left leg symptomatology that included dull pain and decreased 
strength; weakness, stiffness, swelling, locking and giving 
away of the left knee as well as a slight bowing of the knee 
towards the lateral side; increased weakness in the left 
ankle on flexion resistance; mild foot drop and decreased 
sensation in the left foot; and, arthritis of the left ankle 
and knee.  The parties determined that the veteran should be 
afforded a VA examination with an opinion addressing whether 
it was at least as likely as not that his left leg conditions 
were related to his service-connected muscle injury of the 
left tibia.  As such, a remand is necessary in order to 
obtain such an examination with an opinion.  Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The parties also 
determined that the examiner should provide information on 
weakened movement, excess fatigability, incoordination, and 
pain on movement in order to permit an adequate analysis 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
well as DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to an increased rating for 
compound fracture of the left tibia, with damage to muscle 
group XII.  The Court held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating in January 
2002 and July 2003 letters, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability now on appeal.  
Additionally, such letters failed to explicitly request the 
veteran to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  This remand will enable VA to provide 
appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish an effective date as 
well as request that he send any evidence pertinent to his 
claim to VA.     

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for his claim of entitlement to an 
increased rating for compound fracture of 
the left tibia, with damage to muscle 
group XII, now on appeal, as outlined by 
the Court in Dingess/Hartman, supra.  Such 
letter should also request that the 
veteran send any evidence in his 
possession that pertains to his claim to 
VA, pursuant to Pelegrini, supra.

2.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise in order to 
determine the current nature and severity 
of his compound fracture of the left 
tibia, with damage to muscle group XII, 
disability.  The claims file, to include a 
copy of this remand, should be reviewed by 
the examiner in connection with his 
examination.  Any evaluations, studies, 
and tests deemed necessary by the examiner 
should be conducted.  

The examiner should note the frequency 
with which the veteran complains of the 
cardinal signs and symptoms of muscle 
disability, to include loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  He should 
indicate the presence of entrance and exit 
scars, to include whether such are ragged, 
depressed, or adherent; indications on 
palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the 
wound area; and whether there is normal 
firm resistance of muscle compared with 
the sound side.  The examiner should also 
indicate whether the veteran's muscles 
swell and harden abnormally in 
contraction.  He should state whether 
there is evidence that the veteran is 
unable to keep up with work requirements.  
Also, the examiner should state whether 
tests of strength, endurance, and 
coordinated movements when compared to the 
sound/uninjured side indicate either 
positive evidence of impairment or severe 
impairment of function.

The examiner should also indicate whether 
any of the following are present: : (A) X-
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive 
contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.  

The examiner should further opine whether 
it is likely, unlikely, or at least as 
likely as not that the following are 
related to the veteran's service-connected 
compound fracture of the left tibia, with 
damage to muscle group XII:  
	
	(A)  Dull pain and decreased strength 
in his left leg;

(B) Weakness, stiffness, swelling, 
locking and giving away of the left 
knee as well as a slight bowing of the 
knee towards the lateral side;
   
(C) Increased weakness in the left 
ankle on flexion resistance;
   
(D) Mild foot drop and decreased 
sensation in the left foot; and, 
   
   (E)  Arthritis of the left ankle and 
knee.

When evaluating the veteran's joints, the 
examiner should provide information on 
weakened movement, excess fatigability, 
incoordination, and pain on movement in 
order to permit an adequate analysis under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as DeLuca, supra.  

The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment resulting 
from the veteran's service-connected 
compound fracture of the left tibia, with 
damage to muscle group XII.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated, with consideration of the 
principles in Esteban v. Brown, 6 Vet. 
App. 259 (1994), pertinent to separate 
ratings for additional disabilities.  The 
entirety of the evidence should be 
considered.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


